DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Grant et al. (US Pub. No. 2013/0194085 A1) shows a controller apparatus (input device 100, Fig. 1 and para. 13) associated method and storage medium (inherently included in nay electronic handheld device) comprising: a vibrating body (rotary motor 30, for example, Fig. 3A and para. 24) movable within a predetermined movable range thereof (para. 24); an operating member (trigger 102) operated by a user (Fig. 1 and para. 13), the operating member being movably operable within a movable range thereof overlapping partially with the movable range of the vibrating body (Figs. 4A and 4B and paras. 26 – 34);  a reception section configured to receive a vibration instruction designating generation of vibration (Fig. 2 and para. 20);  a detection section configured to detect a position of the operating member within the movable range thereof (para. 23);  and a control section configured to give vibration to the operating member by controlling a position and vibration of the vibrating body in accordance with the received vibration instruction and the detected position of the operating member (Fig. 2 and para. . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that wherein, when predetermined conditions are satisfied, the control section changes the vibration of the vibrating body in a manner correcting the vibration designated by the vibration instruction, as a function of an axial position of the operating member within the predetermined axially movable range.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 4 are allowable at least by virtue of their dependence on claim 1.    
		Claim 5 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		 Claim 6 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627